986 F.2d 1417
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Bonnie Eugene WILLIAMS, Jr., Defendant-Appellant.
No. 93-6010.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 26, 1993

Appeal from the United States District Court for the Western District of North Carolina, at Statesville.  Richard L. Voorhees, Chief District Judge.  (CR-90-17-ST)
Bonnie Eugene Williams, Jr., Appellant Pro Se.
Thomas J.  Ashcraft, United States Attorney, Charlotte, North Carolina, for Appellee.
W.D.N.C.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Bonnie Eugene Williams, Jr., appeals from the district court's order dismissing his motion for reduction of sentence filed pursuant to 18 U.S.C. § 3582(c) (West Supp. 1992).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Williams, No. CR-90-17-ST (W.D.N.C. Dec. 7, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED